Title: From John Adams to Cotton Tufts, 9 September 1785
From: Adams, John
To: Tufts, Cotton


          
            Dear Sir
            Grosvenor Square Westminster Septr. 9. 1785.
          
          It gives me great Pleasure to see that good Men are so much in Fashion in the Massachusetts. Mr Bowdoin in the Chair, and Dr Tufts with such a Superabundant Majority of Votes in the Senate and Mr Cranch too; it looks as if Sterling would get the better of Tinsel. it is high time.
          Our Merchants I believe are wholly occupied with their Entertainments, their Variety of Wheel Carriages their Country Seats, and their Assemblies. otherwise I cannot account for their having no where discovered a Markett for their Oil and Ships. or is it Still a pious Affection to Mother Britain?
          Every Nation which can be called maritime or aquatic, is now studying and labouring to increase their Ships. it is strange if they will not buy ours. Every City almost in Europe burns oil in their Lamps, an Oil which congeals or at least Stiffens with the Cold, gives but a dim Light, and goes out before morning, and what is decisive costs very dear. Our Sperma Cæti Oil preserves its fluidity in the cold, gives a bright, clear and glorious flame; burns till nine O Clock in the Morning and is cheaper. Yet our Oil cannot get a Markett in Europe, because Mr Pitt had rather that Robberies and Murders should be committed in the dark streets or introduce a Military Police, into London than buy our Oil.
          It has been an Opinion in America, that our Oil was used chiefly in the Manufactures of this Kingdom. This is a Mistake—it was burnt in the Lamps in the Streets and might be in every City of Europe: but our Merchants are too lazy to look out for a Markett any where but in London: or are they afraid of provoking their English Creditors? The Debtor is slave to the Creditor. But I hope there are some Merchants who are not Debtors: if not I hope there will be.
          I wish Congress would Send a Consul to sweeden to Prussia, to wherever they have Treaties, and give those Consuls Instructions to look out for Marketts and explore Channells of Trade. I Suppose young Merchants or old ones might be found who would gladly go without Salaries upon permission to trade, but if not We must not be so timid about Spending a shilling abroad.— Mr Danas Treaty with Russia would have been worth an hundred Thousand Pounds to Us, I fully believe; Yet We must not have it, because it must cost five Thousands.
          It is my clear Opinion, that the system of V. and F. in Europe and Stinginess in America, have brought upon you all the Evils you feel at present. I have foreseen it, these seven Years and done my Utmost to prevent it, at the hazard of all even my Life, as well as at the Expence of my Reputation. Now, in my Opinion, all depends upon what you do in America. You must make the Navigation Act and encouragement of Manufactures universal, and you must force commercial Connections with France as it was intended you should, and with the rest of Europe. The People have been made the Dupes in America, and they must suffer for it, for a time. it will be the better for them in the End, for what I know.
          This Letter is too free, for any sight but yours in Confidence, and such who have as much discretion as You, if such there be. my Regards to your Family / and all our Friends
          
            John Adams
          
        